Title: Ann Craig to Thomas Jefferson, 20 March 1809
From: Craig, Ann
To: Jefferson, Thomas


          Dear Sir  March 20th–1809
          You will be surprisd, I doubt not, on receiving a Letter from a very old acquaintance, Ann Craig, formerly of Williamsburg, who takes the liberty of addressing you. When you studied law in Williamsburg, you did me the honor to lodge in my house: I was then in easy Circumstances; but from the fire in Richmond, the death of my Brother Doctor Pasture, and other misfortunes, this is far from being the case now; insomuch that I have been for several years, and now am, under the necessity of depending upon my relations for support But from the death of several of my nearest relations, and others of them being in debt, so it is, that so little is rais’d for my support, that the Lady with whom I am plac’d (Mrs Markham near Manchester) is but indifferently paid for my Board. Being thus, Dear Sir, very old infirm, and dependent, I avail myself of the privilege these give the unfortunate, to request the favor of a small annual contribution for the support of a needy relation, being Cousin german to your Father. my greatest wish is to be enabled by my Friends to return to my native place Williamsburg, and there to end my days.
          The above statement, Dear Sir, is but too true; but should you have any doubts on the subject, or wish for further information, I beg leave to refer you to my Friend Mr Edm’d Randolph, or Dr Turpin: and should you think proper to grant me any assistance, I shall ever retain a most grateful sense of the obligation. I am Dear Sir with the greatest
          respect and consideration your most obt hbl SerAnn Craig
         